Exhibit 10 BASSETT FURNITURE INDUSTRIES, INCORPORATED SCHEDULE OF TERMS FOR EMPLOYMENT CONTINUITY AGREEMENTS WITH CERTAIN EXECUTIVE OFFICERS Executive Date of Agreement Change in Control Severance Multiplier Severance Period Outplacement Services Period and Cost Limit Robert H. Spilman, Jr. January 22, 2009 2 18 mos. 6 mos. Jason W. Camp January 22, 2009 1 12 mos. 3 mos. John E. Bassett III January 22, 2009 1 12 mos. 3 mos. Mark S. Jordan January 22, 2009 1 12 mos. 3 mos. J. Michael Daniel January 24, 2014 1 12 mos. 3 mos. Bruce R. Cohenour January 24, 2014 1 12 mos. 3 mos.
